
	
		II
		110th CONGRESS
		2d Session
		S. 3368
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Brown (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote industry growth and competitiveness and to
		  improve worker training, retention, and advancement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Employment Clusters to
			 Organize Regional Success Act of 2008 or the
			 SECTORS Act of
			 2008.
		2.Industry or sector
			 partnership grantSubtitle D
			 of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is
			 amended by inserting after section 174 the following:
			
				174A.Industry or
				sector partnership grant program
					(a)PurposeIt
				is the purpose of this section to create designated capacity to promote
				industry or sector partnerships that lead collaborative planning, resource
				alignment, and training efforts across multiple firms for a range of workers
				employed or potentially employed by a targeted industry cluster, in order to
				encourage industry growth and competitiveness and to improve worker training,
				retention, and advancement in targeted industry clusters, including by
				developing—
						(1)immediate
				strategies for regions and communities to fulfill pressing skilled workforce
				needs;
						(2)long-term plans
				to grow targeted industry clusters with better training and a more productive
				workforce;
						(3)core competencies
				and competitive advantages for regions and communities undergoing structural
				economic redevelopment; and
						(4)cross-firm skill
				standards, career ladders, job redefinitions, employer practices, and shared
				training and support capacities that facilitate the advancement of workers at
				all skill levels.
						(b)DefinitionsIn
				this section:
						(1)Career
				ladderThe term career ladder means an identified
				series of positions, work experiences, and educational benchmarks or
				credentials that offer occupational and financial advancement within a
				specified career field or related fields over time.
						(2)Economic
				self-sufficiencyThe term economic self-sufficiency
				means, with respect to a worker, earning a wage sufficient to support a family
				adequately, based on factors such as—
							(A)family
				size;
							(B)the number and
				ages of children in the family;
							(C)the cost of
				living in the worker’s community; and
							(D)other factors
				that may vary by region.
							(3)Eligible
				entityThe term eligible entity means—
							(A)an industry or
				sector partnership; or
							(B)an eligible State
				agency.
							(4)Eligible State
				agencyThe term eligible State agency means a State
				agency designated by the Governor of the State for the purposes of the grant
				program under this section.
						(5)High-priority
				occupationThe term high-priority occupation means
				an occupation that—
							(A)has a significant
				presence in an industry cluster;
							(B)is in demand by
				employers;
							(C)pays
				family-sustaining wages that enable workers to achieve economic
				self-sufficiency, or can reasonably be expected to lead to such wages;
							(D)has a documented
				career ladder; and
							(E)has a significant
				impact on a region’s economic development strategy.
							(6)High road
				employerThe term high road employer means an
				employer interested in advancing workers through processes and investments in
				education, training, and research and development.
						(7)Industry
				clusterThe term industry cluster means a
				concentration of interconnected businesses, suppliers, service providers, and
				associated institutions in a particular field that are linked by common
				workforce needs.
						(8)Industry or
				sector partnershipThe term industry or sector
				partnership means a workforce collaborative that—
							(A)organizes key
				stakeholders in a targeted industry cluster into a working group that focuses
				on the human capital needs of a targeted industry cluster and that includes, at
				the appropriate stage of development of the partnership—
								(i)representatives
				of multiple firms or employers, including workers, in a targeted industry
				cluster, including small- and medium-sized employers when practicable;
								(ii)1 or more
				representatives of State labor organizations or central labor
				coalitions;
								(iii)1 or more
				representatives of local boards;
								(iv)1 or more
				representatives of postsecondary educational institutions or other training
				providers; and
								(v)1
				or more representatives of State workforce agencies or other entities providing
				employment services; and
								(B)may include
				representatives of—
								(i)State or local
				government;
								(ii)State or local
				economic development agencies;
								(iii)other State or
				local agencies;
								(iv)chambers of
				commerce;
								(v)nonprofit
				organizations;
								(vi)industry
				associations; and
								(vii)other
				organizations, as determined necessary by the members comprising the industry
				or sector partnership.
								(9)Targeted
				industry clusterThe term targeted industry cluster
				means an industry cluster that has—
							(A)economic impact
				in a local or regional area;
							(B)immediate
				workforce development needs; and
							(C)documented career
				opportunities.
							(c)Grants
				authorized
						(1)In
				generalFrom amounts appropriated under subsection (i), the
				Secretary shall award, on a competitive basis, planning grants described in
				paragraph (3) and implementation grants described in paragraph (4) to eligible
				entities, to enable the eligible entities to plan and implement, respectively,
				the eligible entities' strategic objectives in accordance with subsection
				(f).
						(2)Maximum
				amount
							(A)Planning
				grantsA planning grant awarded under paragraph (3) shall not
				exceed $250,000.
							(B)Implementation
				grantsAn implementation grant awarded under paragraph (4)(A)
				shall not exceed a total of $2,500,000 for a 3-year period.
							(C)Renewal
				grantsA renewal grant awarded under paragraph (4)(C) shall not
				exceed a total of $1,500,000 for a 3-year period.
							(3)Planning
				grants
							(A)In
				generalThe Secretary may award a planning grant under this
				section to an eligible entity that—
								(i)is a newly formed
				industry or sector partnership; and
								(ii)has not received
				a grant under this section.
								(B)DurationA
				planning grant shall be for a duration of 1 year.
							(4)Implementation
				grants
							(A)In
				generalThe Secretary may award an implementation grant under
				this section to—
								(i)an eligible
				entity that has already received a planning grant under this section; or
								(ii)an eligible
				entity that is an established industry or sector partnership.
								(B)DurationAn
				implementation grant shall be for a duration of not more than 3 years, and may
				be renewed in accordance with subparagraph (C).
							(C)RenewalThe
				Secretary may renew an implementation grant for not more than 3 years. A
				renewal of such grant shall be subject to the requirements of this section,
				except that the Secretary shall—
								(i)prioritize
				renewals to eligible entities that can demonstrate the long-term sustainability
				of an industry or sector partnership funded under this section;
								(ii)as a condition
				of renewing the grant, and notwithstanding subsection (d), decrease the amount
				of the Federal share and increase the amount of the non-Federal share required
				for the grant, which must include at least a 25 percent cash match from the
				State, the industry cluster, or some combination thereof; and
								(iii)require
				assurances that the eligible entity will leverage, each year, additional
				funding sources in accordance with subparagraph (D)(ii) than the eligible
				entity provided for the preceding year of the grant.
								(D)Federal and
				non-Federal share
								(i)Federal
				shareExcept as provided in subparagraph (C)(ii), the Federal
				share of an implementation grant under this section shall be—
									(I)90 percent of the
				costs of the activities described in subsection (g), in the first year of the
				grant;
									(II)80 percent of
				such costs in the second year of the grant; and
									(III)70 percent of
				such costs in the third year of the grant.
									(ii)Non-FederalThe
				non-Federal share of an implementation grant under this section may be in cash
				or in-kind, and may come from State, local, philanthropic, private, or other
				sources.
								(5)Fiscal agentEach eligible entity receiving a grant
				under this section that is an industry or sector partnership shall designate an
				entity in the partnership as the fiscal agent for purposes of this
				grant.
						(6)Use of grant
				funds during grant periodsAn eligible entity receiving grant
				funds under a planning grant, implementation grant, or a renewal grant under
				this section shall expend grant funds or obligate grant funds to be expended by
				the last day of the grant period.
						(d)Application
				process
						(1)Identification
				of a targeted industry clusterIn order to qualify for a grant
				under this section, an eligible entity shall identify a targeted industry
				cluster that could benefit from such grant by—
							(A)working with
				businesses, industry associations and organizations, labor organizations, State
				boards, local boards, economic development agencies, and other organizations
				that the eligible entity determines necessary, to identify an appropriate
				targeted industry cluster based on criteria that include, at a minimum—
								(i)data showing the
				competitiveness of the industry cluster;
								(ii)the importance
				of the industry cluster to the economic development of the area served by the
				eligible entity;
								(iii)the
				identification of supply and distribution chains within the industry cluster;
				and
								(iv)research studies
				on industry clusters; and
								(B)working with
				appropriate employment agencies, workforce investment boards, economic
				development agencies, community organizations, and other organizations that the
				eligible entity determines necessary to ensure that the targeted industry
				cluster identified under subparagraph (A) should be targeted for investment,
				based primarily on the following criteria:
								(i)Demonstrated
				demand for job growth potential.
								(ii)Competitiveness.
								(iii)Employment
				base.
								(iv)Wages and
				benefits.
								(v)Demonstrated
				importance of the targeted industry cluster to the area’s economy.
								(vi)Workforce
				development needs.
								(2)ApplicationAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. An application submitted under this
				paragraph shall contain, at a minimum, the following:
							(A)A description of
				the eligible entity, evidence of the eligible entity's capacity to carry out
				activities in support of the strategic objectives identified in the application
				under subparagraph (D), and, if the eligible entity is an industry or sector
				partnership, a description of the expected participation and responsibilities
				of each of the mandatory partners described in subsection (b)(8)(A).
							(B)A description of
				the targeted industry cluster for which the eligible entity intends to carry
				out activities through a grant under this section, and a description of how
				such targeted industry cluster was identified in accordance with paragraph
				(1).
							(C)A description of
				the workers that will be targeted or recruited by the partnership, including an
				analysis of the existing labor market, a description of potential barriers to
				employment for targeted workers, and a description of strategies that will be
				employed to help workers overcome such barriers.
							(D)A description of
				the strategic objectives that the eligible entity intends to carry out for the
				targeted industry cluster, which objectives shall include—
								(i)recruiting key
				stakeholders in the targeted industry cluster, such as businesses and
				employers, labor organizations, industry associations, local boards, State
				boards, and education and training providers, and regularly convening the
				stakeholders in a collaborative structure that supports the sharing of
				information, ideas, and challenges common to the targeted industry
				cluster;
								(ii)identifying the
				training needs of multiple businesses, especially skill gaps critical to
				competitiveness and innovation to the targeted industry cluster;
								(iii)facilitating
				economies of scale by aggregating training and education needs of multiple
				employers;
								(iv)helping
				postsecondary educational institutions and training institutions align
				curricula and programs to industry demand, particularly for higher skill,
				high-priority occupations validated by the industry;
								(v)ensuring that the
				State agency that administers the Wagner-Peyser Act program shall inform
				recipients of unemployment insurance and trade adjustment assistance under
				chapter 2 or 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.,
				2401 et seq.) of the job and training opportunities that may result from the
				implementation of this grant;
								(vi)informing and
				collaborating with organizations such as youth councils, business-education
				partnerships, apprenticeship programs, secondary schools, and postsecondary
				educational institutions, and with parents and career counselors, for the
				purpose of addressing the challenges of connecting disadvantaged adults as
				defined in section 132(b)(1)(B)(v) and disadvantaged youth as defined in
				section 127(b) to careers;
								(vii)helping
				companies identify, and work together to address, common organizational and
				human resource challenges, such as—
									(I)recruiting new
				workers;
									(II)implementing
				effective workplace practices;
									(III)retaining
				dislocated and incumbent workers;
									(IV)implementing a
				high-performance work organization;
									(V)recruiting and
				retaining women in nontraditional occupations;
									(VI)adopting new
				technologies; and
									(VII)fostering
				experiential and contextualized on-the-job learning;
									(viii)developing and
				strengthening career ladders within and across companies (in cooperation with
				labor organizations if the labor organizations represent employees engaged in
				similar work in the industry cluster), in order to enable dislocated, incumbent
				and entry-level workers to improve skills and advance to higher-wage
				jobs;
								(ix)improving job
				quality through improving wages, benefits, and working conditions;
								(x)helping partner
				companies in industry or sector partnerships to attract potential employees
				from a diverse job seeker base, including individuals with barriers to
				employment (such as job seekers who are economically disadvantaged, youth,
				older workers, and individuals who have completed a term of imprisonment), by
				identifying such barriers through analysis of the existing labor market and
				implementing strategies to help such workers overcome such barriers; and
								(xi)strengthening
				connections among businesses in the targeted industry cluster, leading to
				cooperation beyond workforce issues that will improve competitiveness and job
				quality, such as joint purchasing, market research, or centers for technology
				and innovation.
								(E)A description of
				the manner in which the eligible entity intends to make sustainable progress
				toward the strategic objectives described in subparagraph (D).
							(F)Performance
				measures, with quantifiable benchmarks, for measuring progress toward the
				strategic objectives. Such measures shall consider, at a minimum, the benefits
				provided by the grant activities funded under this section for—
								(i)workers employed
				in the targeted industry cluster, disaggregated by gender and race,
				including—
									(I)the number of
				workers receiving portable industry-recognized credentials;
									(II)the number of
				workers with increased wages, the percentage of workers with increased wages,
				and the average wage increase; and
									(III)for dislocated
				or nonincumbent workers, the number of workers placed in sector-related jobs;
				and
									(ii)firms and
				industries in the targeted industry cluster, including—
									(I)the creation or
				updating of an industry plan to meet current and future workforce
				demand;
									(II)the creation or
				updating of published industry-wide skill standards or career pathways;
									(III)the creation or
				updating of portable, industry-recognized credentials, or where there is not
				such a credential, the creation or updating of a training curriculum that can
				lead to the development of such a credential;
									(IV)in the case of
				an eligible entity that is an industry or sector partnership, the number of
				firms, and the percentage of the local industry, participating in the industry
				or sector partnership; and
									(V)the number of
				firms, and the percentage of the local industry, receiving workers or services
				through the grant funded under this section.
									(G)A timeline for
				achieving progress toward the strategic objectives.
							(H)In the case of an
				eligible entity desiring an implementation grant under this section, an
				assurance that the eligible entity will leverage other funding sources, in
				addition to the amount required for the non-Federal share under subsection (d),
				to provide training or supportive services to workers under the grant program.
				Such additional funding sources may include—
								(i)funding under
				this title used for such training and supportive services;
								(ii)funding under
				the Adult Education and Family Literacy Act of 1998 (20 U.S.C. 9201 et
				seq.);
								(iii)funding under
				chapter 2 or 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et
				seq.);
								(iv)economic
				development funding;
								(v)employer
				contributions to training initiatives; or
								(vi)providing
				employees with employee release time for such training or supportive
				services.
								(e)Award
				basis
						(1)Geographic
				distributionThe Secretary shall award grants under this section
				in a manner to ensure geographic diversity.
						(2)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that—
							(A)work with high
				road employers within a targeted industry cluster to retain and expand
				employment in high wage, high growth areas;
							(B)focus on helping
				workers move toward economic self-sufficiency and ensuring the workers have
				access to adequate supportive services;
							(C)address the needs
				of firms with limited human resources or in-house training capacity, including
				small- and medium-sized firms; and
							(D)coordinate with
				entities carrying out State and local workforce investment, economic
				development, and education activities.
							(f)Activities
						(1)In
				generalAn eligible entity receiving a grant under this section
				shall carry out the activities necessary to meet the strategic objectives
				described in the entity's application in a manner that—
							(A)integrates
				services and funding sources in a way that enhances the effectiveness of the
				activities; and
							(B)uses grant funds
				awarded under this section efficiently.
							(2)Administrative
				costsAn eligible entity may retain a portion of a grant awarded
				under this section for a fiscal year to carry out the administration of this
				section in an amount not to exceed 10 percent of the grant amount.
						(g)Evaluation and
				progress reports
						(1)Annual activity
				report and evaluationNot later than 1 year after receiving a
				grant under this section, and annually thereafter, an eligible entity
				shall—
							(A)report to the
				Secretary, and to the Governor of the State that the eligible entity serves, on
				the activities funded pursuant to a grant under this section; and
							(B)evaluate the
				progress the eligible entity has made toward the strategic objectives
				identified in the application under subsection (d)(2)(D), and measure the
				progress using the performance measures identified in the application under
				subsection (d)(2)(F).
							(2)Report to the
				SecretaryAn eligible entity receiving a grant under this section
				shall submit to the Secretary a report containing the results of the evaluation
				described in subparagraph (B) at such time and in such manner as the Secretary
				may require.
						(h)Administration
				by the Secretary
						(1)Administrative
				costsThe Secretary may retain not more than 10 percent of the
				funds appropriated pursuant to the authorization of appropriations under
				subsection (j) for each fiscal year to administer this section.
						(2)Technical
				assistance and oversightThe Secretary shall provide technical
				assistance and oversight to assist the eligible State and local agencies or
				eligible entities in applying for and administering grants awarded under this
				section. The Secretary shall also provide technical assistance to eligible
				entities in the form of conferences and through the collection and
				dissemination of information on best practices developed by eligible
				partnerships. The Secretary may award a grant or contract to 1 or more national
				or State organizations to provide technical assistance to foster the planning,
				formation, and implementation of industry cluster partnerships.
						(3)Performance
				measuresThe Secretary shall issue a range of performance
				measures, with quantifiable benchmarks, and methodologies that eligible
				entities may use to evaluate the effectiveness of each type of activity in
				making progress toward the strategic objectives described in subsection
				(d)(2)(D). Such measures shall consider the benefits of the industry or sector
				partnership and its activities for workers, firms, industries, and
				communities.
						(4)Dissemination
				of informationThe Secretary shall—
							(A)coordinate the
				annual review of each eligible entity receiving a grant under this section and
				produce an overview report that, at a minimum, includes—
								(i)the critical
				learning of each industry or sector partnership, such as—
									(I)the training that
				was most effective;
									(II)the human
				resource challenges that were most common;
									(III)how technology
				is changing the targeted industry cluster; and
									(IV)the changes that
				may impact the targeted industry cluster over the next 5 years; and
									(ii)a description of
				what eligible entities serving similar targeted industry clusters consider
				exemplary practices, such as—
									(I)how to work
				effectively with postsecondary educational institutions;
									(II)the use of
				internships;
									(III)coordinating
				with apprenticeships and cooperative education programs;
									(IV)how to work
				effectively with schools providing vocational education;
									(V)how to work
				effectively with adult populations, including—
										(aa)dislocated
				workers;
										(bb)women in
				nontraditional occupations; and
										(cc)individuals with
				barriers to employment, such as job seekers who—
											(AA)are economically
				disadvantaged;
											(BB)have limited
				English proficiency;
											(CC)require remedial
				education;
											(DD)are older
				workers;
											(EE)are individuals
				who have completed a sentence for a criminal offense; and
											(FF)have other
				barriers to employment;
											(VI)employer
				practices that are most effective;
									(VII)the types of
				training that are most effective; and
									(VIII)other areas
				where industry or sector partnerships can assist each other;
									(B)make resource
				materials, including all reports published and all data collected under this
				section, available on the Internet; and
							(C)conduct
				conferences and seminars to—
								(i)disseminate
				information on best practices developed by eligible entities receiving a grant
				under this section; and
								(ii)provide
				information to the communities of eligible entities.
								(5)ReportNot
				later than 18 months after the date of enactment of this Act, the Secretary
				shall transmit a report to Congress on the industry or sector partnership grant
				program established by this section. The report shall include a description
				of—
							(A)the eligible
				entities receiving funding;
							(B)the activities
				carried out by the eligible entities;
							(C)how the eligible
				entities were selected to receive funding under this section; and
							(D)an assessment of
				the results achieved by the grant program including findings from the annual
				reviews described in paragraph (4)(A).
							(i)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section such sums as may be necessary for fiscal year 2009 and for each
				succeeding fiscal year.
						(2)AvailabilityAmounts
				appropriated pursuant to the authorization of appropriations under paragraph
				(1) for the fiscal year shall remain available until the end of the second
				fiscal year following the fiscal year in which such amounts were first
				appropriated.
						.
		3.Federal agency
			 coordination
			(a)Interagency
			 cooperationThe head of each Federal department or agency whose
			 funding, regulations, or other policies impact workers shall cooperate with the
			 Secretary of Labor to—
				(1)maintain
			 up-to-date information on jobs, wages, benefits, skills, and careers of workers
			 impacted by the actions of such agency or department;
				(2)develop and
			 implement policies that would improve the jobs and careers of workers impacted
			 by the actions of such agency or department; and
				(3)report the
			 department or agency's job creation and economic development strategies to the
			 Secretary.
				(b)AlignmentNotwithstanding
			 any other provision of law, the Secretary and the heads of other Federal
			 departments or agencies shall work together to align existing education and
			 training programs with the demonstrated needs of industry or sector
			 partnerships, as defined in section 174A(b) of the Workforce Investment Act.
			 These collaborative efforts shall include the following:
				(1)Department of
			 CommerceThe Secretary of Commerce shall advise the Secretary of
			 Labor of the Department of Commerce’s workforce and economic development
			 strategies, programs, and initiatives.
				(2)Justice
			 DepartmentThe Attorney General shall—
					(A)align federally
			 funded programs offering training for inmates with industry clusters (as
			 defined in section 174A(b) of the Workforce Investment Act) and high-priority
			 occupations, and annually review these training programs to assure that the
			 training programs prepare individuals for high-priority occupations; and
					(B)align federally
			 funded reentry programs to take advantage of information and career
			 opportunities provided by industry and sector partnerships.
					(3)Department of
			 EducationThe Secretary of Education shall—
					(A)develop and
			 support career ladders for high-priority occupations critical to targeted
			 industry clusters served by a grant under section 174A of the Workforce
			 Investment Act;
					(B)develop and
			 support innovative programs to address literacy (including English as a second
			 language) and numeracy shortcomings, especially in those occupations critical
			 to such targeted industry clusters;
					(C)develop and
			 support programs and strategies to reduce barriers to adult education;
					(D)develop and
			 support career education initiatives in middle and high schools; and
					(E)support
			 initiatives to develop industry-recognized credentials and new credit-bearing
			 programs in public and private postsecondary educational institutions,
			 especially in occupations critical to such targeted industry clusters.
					(4)Department of
			 Health and Human ServicesThe Secretary of Health and Human
			 Services shall—
					(A)develop and
			 support innovative programs that connect qualified individuals receiving
			 assistance under the State temporary assistance for needy families program
			 funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et
			 seq.) with employment opportunities in the targeted industry clusters served by
			 a grant under section 174A of the Workforce Investment Act;
					(B)develop and
			 support strategies to prepare individuals receiving assistance under the State
			 temporary assistance for needy families programs funded under part A of title
			 IV of the Social Security Act (42 U.S.C. 601 et seq.) for success in
			 postsecondary education and training programs; and
					(C)develop and
			 support career education initiatives that provide such individuals with
			 information to guide the clients' education and training plans.
					
